Case 19-11815-JKS   Doc 20   Filed 01/22/20 Entered 01/22/20 17:41:41   Desc Main
                             Document     Page 1 of 8
Case 19-11815-JKS   Doc 20   Filed 01/22/20 Entered 01/22/20 17:41:41   Desc Main
                             Document     Page 2 of 8
Case 19-11815-JKS   Doc 20   Filed 01/22/20 Entered 01/22/20 17:41:41   Desc Main
                             Document     Page 3 of 8
Case 19-11815-JKS   Doc 20   Filed 01/22/20 Entered 01/22/20 17:41:41   Desc Main
                             Document     Page 4 of 8
Case 19-11815-JKS   Doc 20   Filed 01/22/20 Entered 01/22/20 17:41:41   Desc Main
                             Document     Page 5 of 8
Case 19-11815-JKS   Doc 20   Filed 01/22/20 Entered 01/22/20 17:41:41   Desc Main
                             Document     Page 6 of 8
Case 19-11815-JKS   Doc 20   Filed 01/22/20 Entered 01/22/20 17:41:41   Desc Main
                             Document     Page 7 of 8
Case 19-11815-JKS   Doc 20   Filed 01/22/20 Entered 01/22/20 17:41:41   Desc Main
                             Document     Page 8 of 8
